By the court.
The female plaintiff testified that,- as she was alighting from a car of the defendant, the heels of both her shoes came off, having got caught in the step. There was no evidence as to the kind of step on the car or as to its condition. Plainly there is nothing in the record to indicate negligence on the part of the. defendant or those for whose conduct it was responsible. Thomas v. Boston Elevated Railway, 193 Mass. 438. Perkins v. Bay State Street Railway, 223 Mass. 235.

Exceptions overruled.